Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response filed 9/27/2021 has been entered.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2013/0329957 to Ebisawa and U.S. Publication 2019/0043219 to Tezaur.

Regarding claim 1, Boufarguine teaches a computing device, comprising: 
a logic machine (see paragraph 85); and
a storage machine comprising instructions executable by the logic machine to receive image data obtained by an image sensor of a camera (see paragraph 85), the image data capturing a calibration pattern comprising a plurality of calibration features for each of a plurality of imaged calibration features in the image data, determine an object space location of the imaged calibration feature (see paragraphs 35 and 51); and
determine a location of the imaged calibration feature in image space (see paragraph 51);
determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space, and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor (see paragraphs 54-58);

use the camera model in a machine vision application (see paragraph 7).
Boufarguine does not teach for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.  
However, Ebisawa teaches teach for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model (see Figs. 5 and 7 and paragraphs 43 and 55 where r is modified to r’ moving one coordinate).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the adjusting a coordinate of the ray location as taught by Ebisawa with the display of Boufarguine for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.
Boufargaine in view of Ebisawa does not teach until the cost function meets a target condition.
However, Tezaur teaches until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with the display of Boufarguine in view of Ebisawa for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.



Regarding claim 3, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the camera is a part of a non-central imaging system (see paragraphs 35, 57 and 58).

Regarding claim 4, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 3.  Boufarguine teaches wherein the camera is positioned to receive light refracted through a lens (see paragraph 35-36).

Regarding claims 5 and 13, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claims 1 and 12.  Ebisawa teaches wherein the instructions executable to use the camera model in the machine vision application are implemented by an eye-tracking system (see Fig. 4 and paragraph 55).

Regarding claim 6, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein, for each ray of the plurality of rays, the first coordinate comprises a first (x,y) coordinate and the second coordinate comprises a second (x,y) coordinate (see paragraph 58 regarding the first coordinate being a position on the depth camera and the second being on the surface).

Regarding claim 7, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 1.  Boufarguine teaches further comprising instructions executable to recalibrate the camera 

Regarding claim 8, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the instructions executable to adjust the camera model are executable to modify the corresponding ray such that the distance between the object space location of the imaged calibration feature and the corresponding ray is reduced (see paragraphs 57-60).

Regarding claim 11, Boufarguine in view of Ebisawa and Tezaur teaches the computing device of claim 1.  Boufarguine teaches wherein the object space location of the imaged calibration feature is determined based upon a transformation from a calibration pattern coordinate system to a coordinate system of the camera (see paragraphs 23 and 35-37).

Regarding claim 12, Boufarguine teaches a computing device, a method, comprising:
receiving image data obtained by an image sensor of a camera (see paragraph 85), the image data capturing a calibration pattern comprising a plurality of calibration features (see paragraphs 7-12); 
for each of a plurality of imaged calibration features in the image data (see paragraphs 7-12),
determining an object space location of the imaged calibration feature (see paragraphs 56-58), and 
determining a location of the imaged calibration feature in image space (see paragraph 51);
determining a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature 
determining a value of a cost function based on the distances determined for the plurality of imaged calibration features (see paragraph 60); and
Boufarguine does not teach for each for each imaged calibration feature, fitting the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.  
However, Ebisawa teaches teach for each imaged calibration feature, fitting the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model (see Figs. 5 and 7 and paragraphs 43 and 55 where r is modified to r’ moving one coordinate).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the adjusting a coordinate of the ray location as taught by Ebisawa with the display of Boufarguine for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.
Boufargaine in view of Ebisawa does not teach until the cost function meets a target condition.
However, Tezaur teaches until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with 

Regarding claim 14, Boufarguine in view of Ebisawa and Tezaur teaches the method of claim 12.  Boufarguine teaches wherein, for each ray of the plurality of rays, the first coordinate comprises a first (x,y) coordinate and the second coordinate comprises a second (x,y) coordinate (see paragraphs 57-58 x, y, z, normal to surface).

Regarding claim 15, Boufarguine in view of Ebisawa and Tezaur teaches the method of claim 12.  Boufarguine teaches further comprising readjusting the camera model based upon a recalibration pattern after one or more of damage to the computing device and replacement of a part of the computing device (see paragraph 7 after damage or replacement is intended use and not given patentable weight because the calibration in the reference can be used anytime including after those situations).

Regarding claim 16, Boufarguine in view of Ebisawa and Tezaur teaches the method of claim 12.  Boufarguine teaches wherein adjusting the camera model comprises modifying the corresponding ray such that the distance between the object space location of the imaged calibration feature and the corresponding ray is reduced (see paragraphs 57-60).

Regarding claim 18, Boufarguine in view of Ebisawa and Tezaur teaches the method of claim 17.  Boufarguine teaches wherein adjusting the camera model comprises adjusting the camera model on a subpixel scale (see paragraph 36 and 59 where the operations work on fractions or the pixel distances).

s 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0061056 to Zhao in view of U.S. Publication 2016/0189358 to Boufarguine and U.S. Publication 2013/0329957 to Ebisawa and U.S. Publication 2019/0043219 to Tezaur.

Regarding claim 19, Zhao teaches head-mounted display device (see Fig. 1), comprising: 
a camera comprising an image sensor (see paragraph 27);
a logic machine (see paragraph 64); and
a storage machine comprising instructions executable by the logic machine to via the camera (see paragraph 62), obtain image data capturing a calibration pattern comprising a plurality of calibration features;
for each of one or more imaged calibration features in the image data, determine an object space location of the imaged calibration feature (see paragraph 39);
determine a location of the imaged calibration feature in image space (see paragraph 39);
determine a distance between the object space location of the imaged calibration feature and a corresponding ray of a camera model corresponding to the location of the imaged calibration feature in image space, the camera model defining a plurality of rays that each represent a relationship of an image space location on the image sensor to object space (see paragraphs 44 and 45);
determine a value of a cost function based on the distances determined for the plurality of imaged calibration features (see paragraphs 44 and 45);
adjust the camera model until the cost function meets a target condition (see paragraphs 44 and 45); 
use the camera model in a machine vision application (see paragraph 18); and 
recalibrate the camera model after one or more of damage to the head-mounted display device and replacement of a part of the head-mounted display device (see paragraph 45 after damage or 
Zhao does not teach and each ray comprising a first coordinate at a first distance from the image sensor and a second coordinate at a second distance from the image sensor;
for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.
However, Boufargaine teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraph 58).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine using the full ray coordinates as taught by Boufargaine with the image sensor calibration of Zhao for the purpose of substituting a known calculation method for another for predictable results.
Zhao in view of Boufargaine does not teach for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition.
However, Ebisawa teaches teach for each imaged calibration feature, fit the corresponding ray to the object space location of the imaged calibration feature by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model (see Figs. 5 and 7 and paragraphs 43 and 55 where r is modified to r’ moving one coordinate).

Boufargaine in view of Ebisawa does not teach until the cost function meets a target condition.
However, Tezaur teaches for each object space location, fit the corresponding ray to the object space location by varying one or more of the first coordinate and the second coordinate for the corresponding ray to adjust the camera model until the cost function meets a target condition (see paragraphs 55-57).  
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the cost function fitting modeling of a ray location as taught by Tezaur with the display of Zhao in view of Boufargaine and Ebisawa for the purpose of simply replacing a known method for adjusting a camera model with another for predictable results.

Regarding claim 20, Zhao in view of Boufargaine and Ebisawa and Tezaur teaches the head-mounted display device of claim 19.  Zhao teaches wherein the instructions are executable to recalibrate the camera model based on capturing images of a recalibration pattern and fitting one or more rays of the camera model to observations of calibration features in the recalibration pattern (see paragraphs 45 and 46). 

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0189358 to Boufarguine in view of U.S. Publication 2013/0329957 to Ebisawa and U.S. Publication 2019/0043219 to Tezaur and U.S. Publication 2019/0073792 to Fletcher.


However, Fletcher teaches wherein the relationship of the image space location to object space is encoded by one or more splines (see paragraph 113).
	It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the spline mapping of a scene techniques with the machine vision device of Boufarguine in view of Ebisawa and Tezaur for the purpose of substituting one type of image mapping analysis for another for predictable results.

Regarding claim 10, Boufarguine in view of Ebisawa and Tezaur and Fletcher teaches the computing device of claim 9.  Fletcher teaches wherein the instructions executable to adjust the camera model are executable to adjust one or more parameters of the one or more splines (see paragraph 113).

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625